Ronayne Krause, J.
(concurring in part and dissenting in part). I concur in the majority’s application of our Supreme Court’s recent decision of Spectrum Health Hosps v Farm Bureau Mut Ins Co of Mich, 492 Mich 503; 821 NW2d 117 (2012), to the facts of this case. I respectfully dissent from the majority’s analysis of prior caselaw from this Court decided before, and therefore without the benefit of, Spectrum Health. Irrespective of whether I believe that analysis to be sound, I believe it is unnecessary; at best, it is dicta. I would limit my analysis to whether the specific plaintiff before us in the instant matter took the particular motorcycle in question “unlawfully” under these circumstances within the meaning of MCL 500.3113(a). I would decline to speculate further as to matters not now before us, and I would also decline to invite the reader to do so. I agree with the result reached by the majority: plaintiff did not take the motorcycle “unlawfully.” I therefore also join in the relief ordered.